Case 4:19-cv-05046 Document 4 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 23, 2020
                                                                                 David J. Bradley, Clerk

                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
       LELTON EUGENE                    § CIVIL ACTION NO.
       STONEHAM,                        § 4:19–cv–5046
       (SPN #00595378)                  §
                  Petitioner,           §
                                        §
                                        §
              vs.                       § JUDGE CHARLES ESKRIDGE
                                        §
       LORIE DAVIS,                     §
                Respondent.             §

                         MEMORANDUM ON DISMISSAL

            Before the Court is a petition for a writ of habeas corpus under
      28 USC § 2241 filed by Petitioner Lelton Eugene Stoneham in
      December 2019. Dkt 1. He there challenged his then-current
      pretrial detention at the Harris County Jail (HCJ), complaining
      that he was being illegally detained prior to trial, including
      assertions of illegal charges and improper delays. He sought his
      immediate discharge from custody.
            Online research reveals that law enforcement arrested
      Stoneham for the felony offense of evading arrest/detention on
      April 13, 2019. Cause Number 162798901010. He pleaded guilty
      on January 23, 2020 and received a two-year sentence. Online
      research also reveals that Stoneham is no longer confined at HCJ.
      Upon telephone inquiry, the Court learned that HCJ released him
      on February 11, 2020.
            Local Rule 83.4 pertains to changes of address. It states,
      “Notices will be sent only to the address on file. A lawyer or pro se
      litigant is responsible for keeping the clerk advised in writing of
      the current address.” Stoneham has failed to abide by this
      provision requiring an accurate, current address.
            Under the inherent powers necessarily vested in a court to
      manage its own affairs, this Court dismisses this action for want
      of prosecution. See FRCP 41(b); Link v Wabash RR, 370 US 626,
Case 4:19-cv-05046 Document 4 Filed on 04/23/20 in TXSD Page 2 of 2




      630–31 (1962); Clofer v Perego, 106 F3d 678, 679 (5th Cir 1997);
      James W Moore, et al., 8 Moore’s Federal Practice § 41.51(3)(b) & (e)
      (Matthew Bender 3d ed 2017). But the Court upon proper
      showing will grant relief under Federal Rule of Civil Procedure
      60(b). See Link, 370 US at 635.
           Alternatively, the Court considers whether its jurisdiction
      continues over Stoneham’s federal petition. The petition argues
      that he is entitled to be released from pretrial confinement. Dkt
      1 at 7. Stoneham has subsequently been released. A petition for
      a writ of habeas corpus is not automatically moot when a petitioner
      is released from prison. But it is moot when its main thrust seeks
      release from confinement where the petitioner is subsequently
      released. Bailey v Southerland, 821 F2d 277, 278 (5th Cir 1987); see
      also Lane v Williams, 455 US 624, 631 (1982) (finding that when
      petitioner does not attack validity of conviction, but merely
      contests imposition and duration of confinement, case becomes
      moot when no longer confined).
           Stoneham has obtained the relief he sought by filing his
      petition for a writ of habeas corpus. His petition is thus moot, and
      this Court lacks subject matter jurisdiction over this action. See
      Powell v McCormack, 395 US 486, 496 (1969) (holding that cases
      are moot when issues presented are no longer “live” or parties
      lack legally cognizable interest in the outcome).
           The petition for a writ of habeas corpus filed by Lelton Eugene
      Stoneham is DISMISSED WITHOUT PREJUDICE for want of
      prosecution. Alternatively, the petition is dismissed as moot.
           Stoneham’s motion for leave to proceed in forma pauperis is
      GRANTED. Dkt 2.
           All other pending motions are DENIED as moot.
           SO ORDERED.
          Signed on April 23, 2020, at Houston, Texas.
                                    ________________________
                                    Hon. Charles Eskridge
                                    United States District Judge




                                          2
